218 S.W.3d 29 (2007)
STATE of Missouri, Respondent,
v.
Clinton A. BASS, Appellant.
No. ED 87898.
Missouri Court of Appeals, Eastern District, Division Two.
March 27, 2007.
*30 Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Clinton Bass (hereinafter, "Appellant") appeals from the trial court's judgment after a jury found him guilty of one count of felony stealing, Section 570.030 RSMo (2000). Appellant was sentenced as a prior offender to seven years' imprisonment.
Appellant raises one point on appeal, challenging the admissibility of evidence regarding his claim of right defense. Appellant argues the trial court abused its discretion by excluding a photocopy of a purported bill of sale for the property he is accused of stealing and for disallowing his testimony regarding the bill of sale.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no abuse of discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).